PER CURIAM:
Abdul S. Ahmady appeals the district court’s orders dismissing Ahmady’s complaint and denying Ahmady’s “Retrying Motion Court Order Misunderstanding,” which the district court construed as as Fed.R.Civ.P. 60(b) motion. The district *330court found it lacked subject matter jurisdiction in this civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Ahmady v. Brincefield, No. 1:06-cv-00119-CMH (E.D. Va. May 19, 2006 and June 19, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.